Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered April 14, 1989, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant pleaded guilty, he forfeited his right to appellate review of any errors or irregularities which may have occurred in the County Court, other than those which can be described as jurisdictional (see generally, People v Shandler, 168 AD2d 648, affd 78 NY2d 986; People v Thomas, 74 AD2d 317, affd 53 NY2d 338). Although the defendant’s right to appellate review of the County Court’s denial of his motion to suppress would have otherwise withstood his plea of guilty (see, CPL 710.70 [2]), the defendant expressly waived his right to appellate review by voluntarily consenting to with*648draw "all motions” at the time of his plea (see, e.g., People v Williams, 167 AD2d 491).
The defendant’s remaining contentions, including the claim that he should have been permitted to withdraw his plea of guilty, are without merit. Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.